Case: 18-13600   Date Filed: 07/15/2019   Page: 1 of 14


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-13600
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:17-cv-00468-ACA



KHALIL WILLIAMS,

                                                      Plaintiff - Appellant,

                                  versus

HOUSING OPPORTUNITIES FOR PERSONS WITH EXCEPTIONALITIES,

                                                     Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (July 15, 2019)

Before WILLIAM PRYOR, JILL PRYOR and GRANT, Circuit Judges.

PER CURIAM:
               Case: 18-13600          Date Filed: 07/15/2019    Page: 2 of 14


       Khalil Williams appeals the district court’s grant of summary judgment to

his former employer, Housing for Persons with Exceptionalities (“HOPE”), on his

claim that HOPE discriminated against him based on his race when it terminated

him. The district court ruled that Williams failed to introduce sufficient evidence

to support a reasonable inference that HOPE’s decision to terminate him was based

on his race. Williams argues on appeal that the district court erred by failing to

decide that race was at least a motivating factor in HOPE’s termination decision.

We disagree. After careful review, we affirm the district court.

                                  I.      BACKGROUND

       Williams, who is African-American, worked for HOPE as a direct care

provider. 1 In that position, he was responsible for supervising three group home

residents with special needs and administering their medication. Williams worked

each weekend during the night shift, although HOPE also expected him to work

additional shifts, depending on his availability. While he worked weekend nights

at HOPE, Williams spent his weekdays studying air conditioning and refrigeration

at a local community college.

       The sequence of events leading to Williams’s termination began when

HOPE’s executive director, Debra Sokol, called Williams to ask whether he could


       1
         Because we are reviewing the district court’s grant of a motion for summary judgment,
we recite the facts in the light most favorable to Williams, the nonmovant. See Hoffman v. Allied
Corp., 912 F.2d 1379, 1383 (11th Cir. 1990).
                                                2
                     Case: 18-13600       Date Filed: 07/15/2019        Page: 3 of 14


cover another employee’s scheduled shift after that employee had called out.

Williams responded that he could not cover the shift because that evening he

planned to celebrate his graduation from the community college program. Sokol

replied to Williams, “either you come in or don’t come back.” Doc. 18-1 at 10.2

          Sokol called Williams the next morning to remind him that he had signed an

agreement in which he promised as a condition of his employment to cover extra

shifts when he was available. The two agreed to meet in HOPE’s office later that

day to review the agreement. As the two conferred and Sokol read the agreement

aloud to Williams, he interrupted her to say that she should not expect him to cover

the extra shift at issue based on that provision because he had a legitimate excuse

as to why he was unavailable.

          Sokol responded to Williams with a profanity-laced tirade lasting two or

three minutes. She first told him: “I can’t stand your black ass.” Id. at 11.

Williams then asked Sokol for a copy of the agreement but she refused his request.

She instructed him to instead memorize the document based on her recitation.

After uttering various profanities, Sokol returned the document to a file cabinet and

directed Williams to leave the premises by saying: “[G]et out of here. Get out of

this office.” Id. at 14. Sokol ran into her office to hide from him under her desk.



          2
              Citations in the form “Doc #” refer to the numbered entries on the district court’s
docket.
                                                      3
                 Case: 18-13600    Date Filed: 07/15/2019   Page: 4 of 14


He then told her, “you have made your decision,” before he left the office as

instructed with the belief that Sokol’s instruction amounted to her termination of

his employment. He accordingly elected not to report for his remaining scheduled

shifts.

          Williams sued HOPE in federal district court alleging a single claim of racial

discrimination under Title VII and 42 U.S.C. § 1981 arising from his alleged

termination. The complaint alleged that Williams “may prevail under a mixed-

motive theory, as even if [HOPE] had legitimate reasons for terminating him, race

was at least a motivating factor in the adverse employment actions [it] took against

him, up to and including termination.” Doc. 1 at ¶ 18. HOPE answered the

complaint.

          After discovery, HOPE filed a motion for summary judgment. HOPE

argued that Williams voluntarily resigned. It further argued that, assuming it did

fire Williams, the record lacked evidence from which a reasonable juror could find

that its decision to fire him evinced discriminatory intent. HOPE pointed to

evidence in the record militating against a finding of discriminatory intent,

including Williams’s testimony that Sokol’s racial remark was “very much out of

character,” Doc. 18-1 at 13, and interrogatory answers showing that immediately

after Williams’s separation, Sokol filled his position with people of the same race

as his.


                                             4
              Case: 18-13600    Date Filed: 07/15/2019   Page: 5 of 14


      In response, Williams argued that he was terminated when he left the office

following his confrontation with Sokol. According to Williams, a reasonable jury

could find that race was at least a motivating factor in HOPE’s decision to fire him

because Sokol told him, “I can’t stand your black ass,” right before his termination.

He further argued that his strong work performance, HOPE’s lack of a reason for

firing him, the falsity of Sokol’s explanation that he stopped showing up for work,

and her testimony that he was not required to work on the night of his graduation

all supported an inference of racial discrimination.

      The district court granted HOPE’s motion. The court ruled that under Smith

v. Lockheed-Martin Corp., 644 F.3d 1321 (11th Cir. 2011), Williams failed to

present a convincing mosaic of circumstantial evidence that would allow a

reasonable jury to infer that HOPE fired him because of his race.

      This is Williams’s appeal.

                        II.    STANDARD OF REVIEW

      We review de novo a district court order granting a motion for summary

judgment, viewing the facts and all reasonable inferences drawn therefrom in favor

of the non-moving party. Jones v. UPS Ground Freight, 683 F.3d 1283, 1291-92

(11th Cir. 2012). Summary judgment is appropriate when a movant shows that

there is “no genuine dispute as to any material fact,” such that “the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute


                                          5
              Case: 18-13600     Date Filed: 07/15/2019   Page: 6 of 14


of a material fact exists only when “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). “The mere existence of a scintilla of evidence in

support of the plaintiff’s position will be insufficient; there must be evidence on

which the jury could reasonably find for the plaintiff.” Id. at 252.

                                III.   DISCUSSION

      Williams argues on appeal that the district court erred in ruling that he failed

to introduce sufficient evidence from which a reasonable jury could find that

HOPE’s decision to terminate him was based on his race. Title VII prohibits

employers from terminating an employee “because of . . . race.” 42 U.S.C.

§ 2000e-2(a)(1). An employer runs afoul of this prohibition whenever race was at

least “a motivating factor” for the termination decision, “even though other factors

also motivated” it. Id. § 2000e-2(m). Section 1981 similarly “prohibits intentional

race discrimination in the making and enforcement of public and private contracts,

including employment contracts.” Ferrill v. Parker Grp., Inc., 168 F.3d 468, 472

(11th Cir. 1999). As a general rule, discrimination claims brought pursuant to Title

VII and § 1981 “are subject to the same standards of proof and employ the same




                                          6
               Case: 18-13600       Date Filed: 07/15/2019       Page: 7 of 14


analytical framework.” Bryant v. Jones, 575 F.3d 1281, 1296 n.20 (11th Cir.

2009). 3

       We typically evaluate employment discrimination claims by applying the

burden-shifting framework set forth in McDonnell Douglas Corp. v. Green, 411
U.S. 792 (1973). We do not apply that framework here, however, because

Williams concedes in his brief that he “does not rely on establishing a traditional

McDonnell Douglas prima facie case.” Appellant’s Br. at 36. But, as we have

recognized, “establishing the elements of the McDonnell Douglas framework is

not, and never was intended to be, the sine qua non for a plaintiff to survive a

summary judgment motion.” Lockheed-Martin, 644 F.3d at 1328. Rather, a

“plaintiff will always survive summary judgment” by “present[ing] circumstantial

evidence that creates a triable issue concerning the employer’s discriminatory

intent.” Id. “A triable issue of fact exists if the record, viewed in a light most

favorable to the plaintiff, presents a convincing mosaic of circumstantial evidence

that would allow a jury to infer intentional discrimination by the decisionmaker.” 4

Id. (internal quotation marks omitted).


       3
          The fit between the standards that apply to claims and defenses arising under the two
statutes is nevertheless inexact. We have held that “the 1991 mixed-motive amendments to Title
VII do not apply to § 1981 claims.” Mabra v. United Food & Commercial Workers Local Union
No. 1996, 176 F.3d 1357, 1358 (11th Cir. 1999). We do not address this issue, however, because
it does not affect our disposition of this appeal.
       4
        In his opening brief, Williams consistently conflates the standards that we apply under
McDonnell Douglas, Lockheed-Martin, and a third case, Quigg v. Thomas Cty. Sch. Dist.,
814 F.3d 1227 (11th Cir. 2016). McDonnell Douglas and Lockheed-Martin set forth alternative
                                               7
                Case: 18-13600       Date Filed: 07/15/2019        Page: 8 of 14


       Williams argues that a reasonable jury could find that HOPE fired him

because of his race because Sokol told him, “I can’t stand your black ass,” just

before she fired him. Appellant’s Br. at 23. Williams also argues that a reasonable

jury could find intentional discrimination from the falsity of HOPE’s explanation

of his separation. We address each of these arguments in turn.

A.     Williams Has Failed to Present Sufficient Evidence to Show That He
       Was Fired Because of His Race.

       Williams argues that he has shown intentional discrimination based on his

testimony that Sokol told him, “I can’t stand your black ass.” Doc. 18-1 at 11. We

disagree. Her comment evinces discriminatory animus and is unbefitting of any

workplace. But a reasonable jury could not find that she fired him because of his

race based only on that statement because its content bears no relation to the

termination decision. Cf. Scott v. Suncoast Beverage Sales, Ltd., 295 F.3d 1223,


frameworks for analyzing “single-motive claims[,] . . . also known as ‘pretext’ claims[, which]
require a showing that bias was the true reason for the adverse action.” Quigg, 814 F.3d at 1235.
In contrast, we apply the framework described in Quigg to “mixed-motive” employment
discrimination claims, which require a showing that “illegal bias, such as bias based on [race] or
gender, ‘was a motivating factor for’ an adverse employment action, ‘even though other factors
also motivated’ the action.” Id. (quoting 42 U.S.C. § 2000e-2(m)). The district court analyzed
Williams’s claim under Lockheed-Martin, and Williams raised no argument in his opening brief
that the district court’s application of Lockheed-Martin was error. He has therefore abandoned
the argument that the mixed-motive “motivating factor” standard should apply instead. See
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681-82 (11th Cir. 2014). We accordingly
treat his claim as a “single-motive” claim.
         In his reply brief, Williams argues that we should avoid comparing his evidence to a
mosaic. We do not consider arguments raised for the first time in a reply brief. Id. at 682. We
note nonetheless that the term “‘convincing mosaic’ is not a legal test.” Ortiz v. Werner Enters.,
Inc., 834 F.3d 760, 764-65 (7th Cir. 2016). Rather, the phrase “was designed as a metaphor to
illustrate why courts should not try to differentiate between direct and indirect evidence.” Id.
                                                8
                Case: 18-13600       Date Filed: 07/15/2019        Page: 9 of 14


1229 (11th Cir. 2002) (“Although a comment unrelated to a termination decision

may contribute to a circumstantial case for pretext, it will usually not be sufficient

absent some additional evidence supporting a finding of pretext.” (citation

omitted)). Further, other evidence in the record counsels against a finding that

Sokol fired Williams because of his race. He testified that her comment was “very

much out of character,” Doc. 18-1 at 13, and after his separation, she filled his

position with people of the same race. The record evidence is thus insufficient for

Williams to withstand HOPE’s motion for summary judgment. 5




       5
          Williams also argues that another encounter between him and Sokol shows her
discriminatory intent: her refusal of his request to use the restroom inside her home while he
was there to paint her deck pursuant to an agreement between them that was unrelated to his
employment at HOPE. In the district court, Williams recounted that incident in the facts section
of his brief opposing summary judgment but raised no argument that the incident evidenced
intentional discrimination. The district court nonetheless explained that evidence of that
encounter failed to show that Williams was fired because of his race:

       Sokol did not tell . . . Williams that he could not use the restroom inside her house
       because he is African-American, and . . . Williams has submitted no evidence
       demonstrating that . . . Sokol allowed Caucasian individuals doing work at her
       house to use the restroom inside. Therefore, this evidence does not give rise to an
       inference of intentional race discrimination. In the absence of other evidence
       suggesting that . . . Sokol prohibited . . . Williams from using her restroom
       because he is African-American, a reasonable jury cannot infer discriminatory
       intent from this facially neutral act that is removed in time and place from the
       employment decision.

Doc. 22 at 16. We agree with the district court. On appeal, Williams argues that Sokol’s refusal
of his request shows discriminatory animus because it exemplifies the historical mistreatment of
African-American workers in the South. But Williams did not raise that argument in the district
court, and we therefore decline to address it here. Access Now, Inc. v. Sw. Airlines Co., 385 F.3d
1324, 1331 (11th Cir. 2004) (“This Court has repeatedly held that an issue not raised in the
district court and raised for the first time in an appeal will not be considered by this court.”
(internal quotation marks omitted)).
                                                 9
             Case: 18-13600     Date Filed: 07/15/2019    Page: 10 of 14


      We disagree with Williams’s argument that Damon v. Fleming

Supermarkets of Fla., Inc., 196 F.3d 1354 (11th Cir. 1999), requires us to decide

that his evidence is sufficient to support a finding of intentional discrimination.

There, two former supermarket employees brought an age-discrimination suit

against the supermarket, their former employer, after a district manager terminated

them. Damon, 196 F.3d at 1357-58. Within one year of assuming the district

manager position, the manager fired or demoted “five older, more experienced

[workers],” including the plaintiffs, “and replaced them with [employees] who

were younger and less experienced.” Id. at 1358. One of the younger

replacements testified that the district manager had told him immediately after

terminating one of the two plaintiffs (and three months after terminating the other)

that “what the company needed was aggressive young [people] like [the younger

replacement] to be promoted.” Id. at 1359, 1363 (internal quotation marks

omitted). We decided based on this and other evidence in the record that the two

former supermarket employees survived summary judgment. Id. at 1366.

      Williams contends that Damon supports his case because there the district

manager’s statement was considered as probative circumstantial evidence that the

manager impermissibly discriminated against the plaintiff whom the manager fired

three months before making the statement. See id. at 1363. Williams argues that

the closer temporal proximity between Sokol’s statement and his termination


                                          10
             Case: 18-13600     Date Filed: 07/15/2019   Page: 11 of 14


suggests that he too should survive summary judgment. But this argument misses

the mark because Williams has presented much weaker evidence of intentional

discrimination than the Damon plaintiffs did. Most significantly, the district

manager’s statement in Damon was more closely related to the termination

decision because it implied that the protected characteristic generally affected the

manager’s personnel decisions. See id. at 1362 (“The comment . . . arguably

suggests that [the manager] had an ageist preference for young managers. Given

the substance, context, and timing of [the] comment, if credited, we find it to be a

significant piece of circumstantial evidence.” (emphasis added)). In contrast,

Sokol’s statement does not imply that race had any influence on Sokol’s personnel

decisions, as a general matter or in Williams’s case. Accordingly, temporal

proximity aside, without additional evidence, we must conclude that Sokol’s

remark was unconnected to her termination decision.

      For similar reasons, Williams’s reliance on Mora v. Jackson Mem’l Found.,

Inc., 597 F.3d 1201 (11th Cir. 2010), is misplaced. There, a plaintiff sued her

former employer, alleging that its chief executive fired her because of her age.

Mora, 597 F.3d at 1202. When the chief executive fired the plaintiff, the executive

stated, “I need someone younger I can pay less . . . I need an Elena [Quevedo, a 25

year old employee].” Id. at 1203 (internal quotation marks omitted). The

executive further told the plaintiff, “[Y]ou are very old, you are very inept. What


                                          11
             Case: 18-13600     Date Filed: 07/15/2019   Page: 12 of 14


you should be doing is taking care of old people. They really need you. I need

somebody younger that I can pay less and I can control.” Id. (internal quotation

marks omitted). In speaking about the plaintiff to a different employee, the

executive also said that the plaintiff “is too old to be working here anyway.” Id.

(internal quotation marks omitted). We concluded that a reasonable jury could

take these statements “at face value” and find that the chief executive fired the

plaintiff because of her age. Id. at 1205. But in the instant case, unlike in Mora,

we cannot conclude that Sokol based her termination decision on Williams’s race

simply by taking Sokol’s statement “at face value.” See id. Mora therefore offers

Williams little help.

B.    A Reasonable Jury Could Not Find Intentional Discrimination Based on
      The Falsity of HOPE’s Explanation of His Separation.

      As an alternative to relying solely on Sokol’s remark, Williams argues that

under Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133 (2000), we may

find intentional discrimination from the falsity of HOPE’s explanation that he was

terminated when he abandoned his job and stopped showing up for work.

Appellant’s Br. at 32. Even if we were to agree with Williams that HOPE’s

explanation of his resignation is unworthy of credence, we would still conclude

that the record lacked sufficient evidence from which a reasonable jury could find

that he was fired because of his race.



                                          12
               Case: 18-13600        Date Filed: 07/15/2019        Page: 13 of 14


       The Reeves Court, applying McDonnell Douglas, recognized that “a

plaintiff’s prima facie case [under McDonnell Douglas], combined with sufficient

evidence to find that the employer’s asserted justification is false, may permit the

trier of fact to conclude that the employer unlawfully discriminated.” Reeves, 530
U.S. at 148 (emphasis added). But Williams has presented much weaker evidence

of intentional discrimination than would a plaintiff who had established a prima

facie case under McDonnell Douglas. To establish a prima facie case under the

McDonnell Douglas burden-shifting framework, a plaintiff must show: “(1) that

she belongs to a protected class, (2) that she was subjected to an adverse

employment action, (3) that she was qualified to perform the job in question, and

(4) that her employer treated similarly situated employees outside her class more

favorably.” Lewis v. City of Union City, 918 F.3d 1213, 1220-21 (11th Cir. 2019)

(en banc) (internal quotation marks omitted). 6 Establishing the prima facie case

“raises an inference of discrimination,” but it does so “only because we presume

these acts, if otherwise unexplained, are more likely than not based on the

consideration of impermissible factors.” Tex. Dep’t of Cmty. Affairs v. Burdine,

450 U.S. 248, 254 (1981) (internal quotation marks omitted). Williams’s evidence


       6
          “If the plaintiff succeeds in making out a prima facie case, the burden shifts to the
defendant to articulate a legitimate, nondiscriminatory reason for its actions. Finally, should the
defendant carry its burden, the plaintiff must then demonstrate that the defendant’s proffered
reason was merely a pretext for unlawful discrimination, an obligation that merges with the
[plaintiff’s] ultimate burden of persuading the [factfinder] that she has been the victim of
intentional discrimination.” Id. at 1221.
                                                13
              Case: 18-13600       Date Filed: 07/15/2019      Page: 14 of 14


is weaker than that offered by a plaintiff who has established a prima facie case

under McDonnell Douglas because, as we have explained, the record contains a

paucity of evidence to prove that Sokol’s decision to fire Williams was based on

his race. Though we acknowledge the possibility that a plaintiff who makes no

attempt to establish a prima facie case under McDonnell Douglas may nonetheless

survive summary judgment based in part on proof that the employer’s proffered

justification is false, we conclude that such a plaintiff would need stronger

evidence of intentional discrimination than Williams has offered in the instant

case. See Flowers v. Troup Cty., Ga., Sch. Dist., 803 F.3d 1327, 1337-38 (11th

Cir. 2015) (concluding that a plaintiff failed to offer sufficient evidence to prove “a

causal connection between his race and his termination” when the plaintiff showed

that the defendant’s justification for his termination “may have been pretext of

something” but did not show that the justification “was pretext of discrimination

on the basis of his race”). 7

                                  IV.    CONCLUSION

       For the foregoing reasons, we affirm the district court’s order granting

HOPE’s motion for summary judgment.

       AFFIRMED.



       7
          We make no attempt to demarcate the quantum of evidence necessary in such a case to
go to trial, we merely decide that Williams’s evidence is insufficient.
                                              14